Citation Nr: 0205464	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  93-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating action.  
In August 1995, August 1997 and February 1998, the matter was 
remanded for additional development.  Additional issues for 
which an appeal had been perfected were addressed in prior RO 
and Board decisions.  As such, the only issue remaining 
before the Board is that noted on the title page of this 
decision. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The record includes a diagnosis of PTSD associated with 
the veteran's reported experiences as a "combat soldier" 
during service.

3.  The veteran did not engage in combat with the enemy 
during service.

4.  The veteran's only claimed in-service stressful 
experience has not been corroborated by service records or 
other credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to attempt to 
independently corroborate any other in-service stressful 
experience.  



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001); 38 C.F.R. 
§ 3.304(f) (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that he suffers from PTSD as a result of 
stressful experiences in service.  In written statements and 
in testimony provided during a March 1993 RO hearing, he 
described circumstances surrounding a stressful experience 
during his service.  The veteran reported an incident in 
which he and a fellow shipmate were severely beaten while on 
shore leave in Taiwan.  He testified that he was beaten about 
the head and face, but did not recall receiving any pain 
medication or being placed on light duty following the 
assault.  The veteran further testified that he did not think 
of the incident further until he was beaten during a race 
riot in San Francisco in 1992.  Thereafter, the veteran 
reportedly suffers panic attacks and nightmares; he has been 
diagnosed as having PTSD.  

The veteran's service personnel records show that during his 
service in the Navy he was assigned to the USS SCHOFIELD.  
The service personnel and medical records do not reveal that 
the veteran participated in combat.  The personnel records do 
show that the veteran was awarded the National Defense 
Service Medal.  

The veteran's service medical records reflect no findings or 
complaints pertaining to a psychiatric disorder.  Reports of 
a December 1972 enlistment examination and December 1975 
separation examination noted normal psychiatric evaluations 
and were silent for any pertinent defects, diagnoses or 
significant interval history.  There are no notations in 
those records referable to injuries suffered during a 
beating.  

The veteran submitted his claim for a "nervous condition" 
in July 1992.  In written statements received shortly 
thereafter, the veteran reported that he had been diagnosed 
as having PTSD.  He related the onset of that condition to a 
beating suffered during service and indicated that when he 
returned to his ship, he was treated for head and facial 
wounds.  The veteran further asserted that his condition was 
worsened after he was beaten by a mob in 1992.  

In a letter to the veteran dated in August 1992, the RO 
requested that he submit specific information with regard to 
the claimed stressful experiences during service.  

The veteran was afforded a VA PTSD examination in September 
1992 at which time his pertinent history was reviewed.  The 
examiner noted that the veteran's report of a beating during 
service and subsequent treatment for related wounds; however, 
it was further noted that the claims folder did not include 
any records of that incident.  The veteran's post-service 
history, including medical and social and work experience, 
was also reviewed.  The examiner recorded the veteran's 
report of being severely beaten in San Francisco in 1992 and 
his report that he did not seek medical treatment for any 
injuries suffered at that time.  Following mental status 
examination, the examiner commented that, while the veteran 
reported all of the required criteria for a diagnosis of 
PTSD, it was "very unlikely" that the veteran really had 
PTSD.  

When the Board initially reviewed the veteran's appeal in 
August 1995, the September 1992 VA examiner's opinion was 
noted; however, VA treatment records contained diagnoses of 
PTSD.  The case was remanded in order to obtain medical 
clarification of the diagnosis.

In January 1997, the veteran was afforded a VA examination by 
two psychiatrists who independently reviewed his records.  
The examination report noted that the veteran suffered from 
PTSD; he reportedly had flashbacks and nightmares related to 
his combat experience during service "where he served as a 
combat soldier and saw multiple casualties and was subjected 
to multiple life threatening events."  The examiners noted 
the veteran's report that his symptoms worsened after he was 
beaten in 1992.  

In a March 1997 response to a supplemental statement of the 
case (SSOC) issued in February 1997, the veteran stated that 
he was not a combat veteran, rather he was a "combat era" 
veteran.  He also related the circumstances of the in-service 
and post-service assaults.  

When the case was returned to the Board in February 1998, it 
was noted that while there were diagnoses of PTSD related to 
a post-service incident or to combat admittedly not engaged 
in, there was no opinion which diagnosed PTSD on the basis of 
the in-service incident reported by the veteran.  As such, 
the Board remanded the case again to afford the veteran an 
opportunity to provide detailed additional information 
regarding the claimed in-service beating (and any other in-
service stressful experience) so that an attempt to 
independently verify the occurrence of any claimed in-service 
stressful experience(s) could be accomplished.  The remand 
directed that if a claimed in-service stressful experience 
(to include the beating incident) was verified through the 
appropriate sources, the veteran was to be afforded a 
comprehensive VA examination in order to obtain an opinion as 
to the relationship between the PTSD symptomatology and 
service. 

In a March 1998 letter to the veteran, the RO requested that 
he provide a written statement outlining a detailed 
description of the alleged stressful events in service.  The 
veteran was informed that furnishing the information was 
necessary to attempt verification of the claimed stressors 
and that a failure to do so may result in a denial of his 
claim.   

In a September 1998 response to the RO's request for 
information, the Department of the Navy, Naval Historical 
Center, supplied a copy of the USS SCHOFIELD'S official 
command history for 1995.

In January 1999 correspondence, the RO notified the veteran 
that a copy of the February 1998 Board remand had been mailed 
to him and was not returned, thus it was assumed that he had 
received it.  The RO reiterated that his cooperation in 
providing information necessary to verify his alleged 
stressors was needed.  

In a January 1999 statement, the veteran reported details 
related to the in-service attack.  He stated that while in 
Keelung, Taiwan he was severely beaten when he came to the 
aid of his shipmate, Seaman Tim Schmit, who was being beaten 
by local citizens.  The veteran reported that he was beaten 
and kicked in the face, head and mouth.  The veteran further 
reiterated his claim that a post-service beating during race 
riots in San Francisco in 1992 aggravated his condition.  

In a June 1999 response to the RO's request for Morning 
Reports from the veteran's duty station for 1975, the 
National Personnel Records Center (NPRC) noted that morning 
reports were discontinued effective September 1974.

In a January 2002 response to the RO's request for 
information, the Department of the Army, U.S. Army Records 
Management & Declassifications Agency enclosed a copy of the 
1975 command history of the USS SCHOFIELD, the veteran's unit 
of assignment during the alleged beating.  The history 
documents the ship's locations, mission and operation and 
significant activities during the reported period.  The 
history documents that the USS SCHOFIELD arrived at Keelung, 
Taiwan on July 9, 1975 and the crew enjoyed liberty until 
July 14, 1975.  The history was noted to be brief and did not 
document the attack the veteran claimed.  Deck logs submitted 
for the time period in question also were silent for any 
report of the incident claimed by the veteran.  It was 
further reported that the veteran's claim had been 
coordinated with the Naval Criminal Investigative Service 
(NCIS), which had no record of an assault involving the 
veteran and Tim Schmit.  To research such an incident, an 
official report or legal action would have had to have been 
written and filed.  With regard to the veteran's claim that 
he sustained injuries during the beating, the RO was directed 
to review the veteran's service medical records. 

Pursuant to the Board's instructions in the February 1998 
remand, the veteran was not afforded a VA examination and the 
RO returned the case to the Board.

II.  Analysis

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was signed into 
law, and it essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are now published at 66 Fed. Ref. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  

In this case, the Board finds that VA has already met all 
notice and duty to assist obligations to the veteran that 
this new law sets forth.  In the June 1993 statement of the 
case, numerous supplemental statements of the case and 
correspondence, the RO notified the veteran of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  The February 2002 SSOC included the VCAA 
regulations.  Thus, the Board finds that the veteran has been 
provided ample opportunity to submit such information and 
evidence.  

Furthermore, VA has conducted reasonable and appropriate 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  The Board remanded the case on 
three prior occasions to obtain additional information 
necessary to adjudicate the claim and the RO substantially 
complied with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  After asking the veteran for additional 
details regarding the alleged stressful event during service, 
the RO contacted various official sources in an attempt to 
verify the incident.  The veteran has also been afforded the 
opportunity to offer testimony at a personal hearing in 
support of his claim.  The Board notes that the veteran has 
not identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  A review of the record reflects that the RO 
has had the opportunity to consider, and the veteran has had 
the opportunity to prosecute, the claim on appeal in light of 
the change in law and regulations and that the requirements 
of the new law have, essentially, been satisfied. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection for PTSD requires (1) a current diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2001) 
and (1993).  

As noted in the 1998 remand, during the course of this 
appeal, the provisions of 38 C.F.R. § 3.304(f) were amended 
in accordance with the decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Essentially, these changes eliminate the 
prior requirement for a "clear" diagnosis of PTSD (now 
requiring a diagnosis in accordance with 38 C.F.R. § 4.125(a) 
(2001), which incorporates the Fourth Edition of the American 
Psychiatric Association's Diagnosis and Statistical Manual of 
Mental Disorders); and eliminates the presumption of combat 
service when the record reflects that the veteran was awarded 
certain medals and decorations typically associated with 
combat service.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

As indicated above, the three criteria for service connection 
for PTSD remain essentially unchanged.  It is still necessary 
to provide medical evidence of a current diagnosis, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  Regardless of 
whether the claim is considered under former or the revised 
applicable criteria, the Board finds the criteria for service 
connection for PTSD have not been met.

The record includes diagnoses of PTSD in treatment records, 
and a January 1997 VA examination report that includes the 
opinion that the condition is likely the result of the 
veteran's in-service experience as a "combat soldier" (as 
opposed to the beating incident previously reported by the 
veteran).  Assuming, for the sake of argument, that the 
veteran has met the first criteria for establishing service 
connection for the condition-a diagnosis of PTSD rendered in 
accordance with the DSM-IV-the Board finds that in this 
case, the claim must nonetheless fail because the second 
criterion-credible evidence that the claimed stressor 
actually occurred-has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2001); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2001); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.  

After reviewing the record, the Board finds that the veteran 
is not a combat veteran.  Although he served during the 
Vietnam era, his military personnel and medical records do 
not indicate that he participated in combat.  He was awarded 
one medal, however, it is not suggestive of combat status.  
See AR-600-8-22; see also Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990); 38 C.F.R. § 3.304(f) (1993).  Moreover, the veteran 
himself indicated in a March 1997 statement that he was not a 
combat veteran.  Although he indicated that he was "combat 
era" veteran, this, in and of itself does not establish 
combat with the enemy.  Indeed, even service in a "combat 
zone" does not establish combat service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).    Significantly, 
moreover, the Board notes that even if combat service was 
established, the only specific in-service stressful claimed 
by the veteran-his in-service beating-is not combat-
related.  Under these circumstances,  the veteran's lay 
statements, alone, are not sufficient to establish the 
occurrence of any in-service stressor; rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f) (2001); Zarycki, 6 Vet. 
App. at 98.

The veteran has had an opportunity to set forth his 
allegations regarding PTSD in numerous written statements, 
during the March 1993 hearing and in response to several 
requests from the RO for specific information regarding the 
alleged stressful incident.  As indicated above, however, the 
only specific in-service stressful experience claimed is the 
alleged beating in service, and there is no objective 
evidence to support the veteran's assertions that this 
beating, in fact, occurred.  

The command history obtained on remand confirms that the 
veteran was in Taiwan during the time he claimed; however, 
there was no corroboration of any attack upon the veteran.  
Similarly, the deck logs submitted by the veteran's ship were 
silent for any documentation of the incident claimed by the 
veteran.  Finally, the Board notes that although the veteran 
reported that he was beaten about the head, face and neck 
during service, there is no evidence in the service medical 
records of any such injury or attack.  Based upon a review of 
the total record, the Board finds no evidence supporting the 
veteran's assertions that the claimed stressor (the beating) 
actually occurred.  

Significantly, moreover, the veteran has not provided any 
details of any other stressful in-service experience(s).  In 
this regard, the Board emphasizes that a primary purpose of 
February 1998 remand was to obtain specific details about the 
veteran's claimed in-service stressful experiences (to 
include the alleged beating); to attempt independent 
verification of claimed in-service stressful experience(s) 
(to include the alleged beating); and, if any such an 
experience was verified, to have the veteran undergo further 
examination to determine whether any corroborated in-service 
experience was sufficient to support a diagnosis of PTSD.  
However, the veteran has not identified any other in-service 
stressful experience.  At this juncture, then, there is no 
verified or verifiable in-service stressful experience to 
support a diagnosis of PTSD; hence, further development of 
the claim is not warranted.  

Absent credible supporting evidence that the claimed stressor 
occurred, the regulatory requirements for a grant of service 
connection for PTSD have not been met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the "benefit of the doubt" doctrine; however, as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

